Exhibit 4.57 AMENDMENT NO.1 TO UNIT PURCHASE AGREEMENT dated December 9, 2013 This AMENDMENT NO. 1 is entered into as of the 30th day of June 2015 by and among a) Coal Essence Prep Plant LLC. a Kentucky limited liability company (hereinafter referred to as the “ Purchaser ”), And b) NewLead Holdings Ltd., a corporation established under the Laws of Bermuda with a registered office at Canon's Court, 22 Victoria Street, Hamilton HM 12, Bermuda and a Greek office at 83, Akti Miaouli & Flessa Street, Piraeus, Greece (hereinafter referred to as “ NewLead ”), And c) Pallas Highwall Mining LLC. a Delaware limited liability company, with a registered address at ederal Highway, Suite 380, Boca Raton, FL 33432 (hereinafter referred to as the “ Seller ”). (jointly the Parties and singly the Party) NewLead and the Seller shall also mean and include their heirs, successors, legal representatives and assigns. Capitalized terms used in this Amendment shall hare the respective meanings set forth in the relevant provisions of the Unit Purchase Agreement dated 9 th December 2013. RECITALS WHEREAS 1. The Parties have entered into a Unit Purchase Agreement dated 9th December 2013 (hereinafter the “ Purchase Agreement ”), whereby the Seller agreed to sell and the Purchaser agreed to purchase 100% of the Ownership Interests in Viking Prep Plant LLC, a Kentucky limited liability company (hereinafter referred to as “
